﻿52.	Allow me at the outset to express to you, Sir, the warm congratulations of the delegation of the Yemen Arab Republic and myself on your election to the presidency of this session. I am confident of your ability to carry out the great task which has been entrusted to you, for your political expertise and wisdom are well-known.
53.	I wish also to express our appreciation and thanks to your predecessor, Mr. Imre Hollai, who fulfilled his responsibilities brilliantly. I cannot fail to pay a tribute to the valuable and unstinting efforts made by the Secretary-General in the service of the Organization and its purposes. He has been discharging his complex duties with great skill and ability, and we wish him continued success.
54.	My delegation and I are pleased to welcome Saint Christopher and Nevis to membership in the international Organization.
55.	Each year when we ascend this rostrum we are filled with hope that we will be able to realize many of our aspirations for justice, stability and prosperity before the following session. Most regrettably, however, realities 
limit our legitimate aspirations to the realm of mere thinking and optimism.
56.	The present international situation is grave, characterized by proliferating hotbeds of tension brought about by recourse to force in the settlement of international disputes and by the escalation of the cold war between the two super-Powers, with its attendant feverish and frightening arms race.
57.	These developments constitute a retreat from the provisions and norms of international law, but at the same time they serve to emphasize the importance of the role of the United Nations and its growing value as the best framework for dialogue and discussion aimed at resolving the problems which affect the prosperity, security and stability of our peoples. When we review our individual and common concerns in these periodic meetings, we are reaffirming the soundness of the philosophy which serves as the foundation of the Organization, and we are embodying the firm desire of our peoples to achieve greater understanding and co-operation in our world which is marked both by growing interdependence and a diversity of outlook.
58.	There is no doubt that the Organization's prestige will be tested severely if the United Nations is limited merely to adopting resolutions and recommendations without possessing the means to implement them.
59.	My country esteems highly the numerous achievements of the United Nations in various fields, and it also realizes the importance of the role of the Organization in the present international circumstances.
60.	We wish to express our support for the report of the Secretary-General on the work of the Organization [%%?.] in its entirety and for the stress it lays on enhancing the effectiveness of the United Nations through co-operation among its bodies and Members, so that it will be enabled to play its role for maintaining and consolidating the peace that we seek and the justice we desire and the prosperity we are to achieve.
61.	The question of the Palestinian people has been for more than three decades a blow to man's ethics and ideals, and it continues to be so. The situation in the Middle East is an embodiment of the ever-widening gap between our goals and aspirations on the one hand and the painful reality of international relations on the other hand.. There we see Israel escalating its aggression against the Arab States and occupying part of Lebanon by force, thanks to its having found in one of the super-Powers an ally which stands behind its aggressive expansionist designs and protects it from all international pressure and sanctions for its unceasing crimes.
62.	The present design to divide Lebanon is but one in a series in the unceasing Zionist plot against the integrity and future of the Arab nation. The clear role now being played by the United States in support of Israel in the implementation of this aggressive design provides ample evidence that the Zionist invasion of Lebanon would not have happened without co-ordination with the White House and would not have continued had not the United States desired that it should.
63.	While the Tel Aviv Government has decided to occupy the southern part of Lebanon without regard for international laws and norms or for the resolutions of this Organization, the intervention by force of the United States of America in the internal conflict in this helpless State in support of one part of its population against another represents, in our view, a serious development in the policy of Washington in the area, the consequences and implications of which should not be underestimated either for the security of the area or for the relationship between the United States and the States of the area.
64.	It is clear that the United States is now moving from the position of supporter of Israel in its aggressive and expansionist approach to that of ally and accomplice in all the actions of the Zionist State. This is in complete contradiction with the responsibility of the United States as a permanent member of the Security Council and in direct opposition to the wider interests of Washington in the region.
65.	We in the Yemen Arab Republic view with profound concern this position taken by the United States. We call on the American Administration to reconsider the strategic alliance that exists at present with the racist Tel Aviv Government, and to stop the unconditional military, economic and diplomatic support for that Government that has always played a major role in the implementation of the aggressive Zionist design.
66.	We also call for the immediate, complete and unconditional withdrawal of Israeli forces from all Lebanese territory in implementation of the relevant resolutions of the Security Council. We proclaim our full support for the Lebanese people, which has displayed such steadfastness in resisting occupation and any agreement with the Zionist enemy that is detrimental to its sovereignty and independence, harms the security and stability of any Arab country, limits the role of Arab Lebanon and compromises its national commitments, as set forth in the relevant instruments, treaties and resolutions of +he Arab summit.
67.	No one can doubt that the tragic situation in Lebanon and the emergence of other hotbeds of tension
in the area are but ramifications and side-effects of the lain question, that of Palestine, which is the core of what is known as the question of the Middle East.
68.	The increasing Israeli aggressive expansion in the area confirms something we realized long ago and have warned against on more than one occasion, that the Zionist entity, in view of its aggressive and expansionist nature and the racist mentality of its leaders, represents the most serious source of tension and aggression in the area.
69.	Experience proves this, because Israel has waged a succession of aggressive wars against its neighbours on the pretext of protecting the 1948 frontiers. Having occupied the remainder of Palestine by force in 1967, its forces last year ravaged Lebanon, in order to divert international public opinion from the reality of the Zionist occupation of the Palestinian territories and the Syrian Golan Heights to a new situation whereby Israel would be able to achieve its expansionist ambitions and impose its hegemony on the whole area.
70.	Things have gone so far that the leaders of Tel Aviv can publicly state their intention to annex the West Bank and Gaza. This is because of the absolute support given by the United States to guarantee Israeli military superiority in the region.
71.	There has recently been a stepping up of Israel's arbitrary practices against the population of the occupied Arab territories, where crimes of murder, torture, mass detention and confiscation of property are committed by the occupying forces with a view to depopulating those territories and establishing more Zionist settlements therein.
72.	It is indeed regrettable that the United States recently opposed a draft resolution, otherwise unanimously accepted by the members of the Security Council, confirming the illegality of the Israeli settler practices in the Arab occupied territories. This demonstrates a blind 
bias in favour of the aggressive Tel Aviv Government which is in contradiction with the moral and political responsibilities of the United States, as well as with its previously declared position on the issue. It is clear that this is one of the chief factors encouraging the Government of Israel publicly to state its intention to establish more Jewish settlements in the occupied Arab territories and to launch a media campaign in preparation for the final annexation of those territories.
73.	If the continuance of the Israeli occupation of Palestine and the denial of the rights of the Arab Palestinian people are the crux of the problem of the Middle East, the obstacles to the solution of this problem are in the intransigence of the leaders of Israel and their adherence to the policy of expansion and settlement, coupled with the inability of this Organization to ensure compliance with its resolutions and the will of the international community because of the position of the United States and its absolute support for Israel.
74.	Despite that, scores of resolutions adopted by the Organization have reaffirmed the rights of the Arab Palestinian people, including its inalienable right to return to its territory, to exercise its right of self-determination and to establish its own State on its national soil under the leadership of the PLO, the sole legitimate representative of the Palestinian people. Mo: cover, the continuous struggle of the people of Palestine under PLO leadership has proved the impossibility of establishing a lasting peace in the area without taking into account the rights and demands of the Palestinian Arab people.
75.	The participation of the great majority of the Members of this Organization in the International Conference on the Question of Palestine, held from 29 August to 7 September at Geneva, was a clear manifestation of solidarity with the struggling people of Palestine. The decisions of the Conference  expressed the general support for that people's inalienable and legitimate rights.
76.	As an international rally advocating right and justice, the Conference revealed the isolation of those States that failed to shoulder their responsibilities and confined themselves to participating in the work of the Conference as observers. That position represents a denial of the noble principles of freedom, independence and justice which their peoples were the first to uphold and advocate in the march of mankind in this epoch.
77.	Separate attempts to find a partial solution to the conflict in the Middle East have been futile. Similarly, attempts to prevent the PLO, the sole legitimate representative of the Palestinian people, from participating in these efforts are also futile and unjust and are not really aimed at reaching an equitable and authentic solution to the problem.
78.	My country, which has genuinely supported the Palestinian people, as proved by the blood spilt by the Yemeni martyrs in that just cause, reaffirms that any settlement that ignores the PLO and does not confirm the inalienable rights of the Palestinian people, including its rights to return, to self-determination and to establish its own independent State on its national soil, would be unjust and doomed to failure, because these are the criteria on which the Arab position with regard to the Camp David agreements is based and they will determine our position concerning all future efforts.
79.	The Arab States have left no stone unturned in the quest for peace in the Middle East. They proved their genuine desire for a peaceful settlement of the Arab- Israeli conflict when the Arab leaders unanimously agreed, at their summit conference at Fez last year, on a plan for a peaceful solution,  which was welcomed by all States and all international and regional organizations that advocate law, justice, and peace.
80.	The return by the great Powers to the policy of the cold war and rivalry in acquiring spheres of influence, intervention in the internal affairs of other States and the use of force for the settlement of international disputes are to us sources of both concern and sorrow. There is no doubt that the injection of elements of confrontation and dispute between the East and the West into the regional conflict entails serious risks that may have ominous consequences. Moreover, the failure so far to achieve any significant progress in the negotiations on curbing the arms race, and the intensification of that feverish and alarming race the expenditures on which are more than $800 billion per year, leads us to reiterate that this could bring humanity to the point of no return where its destiny might well depend on some accidental occurrence.
81.	The Yemen Arab Republic, which like many other States views all this with profound concern, would welcome any initiative conducive to achieving international detente and curbing the arms race.
82.	Proceeding from that premise, we associate ourselves with those who have appealed sincerely to the Soviet Union and the United States to continue their ongoing negotiations on curbing the arms race and to achieve specific results and adopt effective and practical measures in this regard as a prelude to the general and complete elimination of nuclear weapons, so that our people may have a secure future existence and in order to release the resources wasted on the manufacture and purchase of arms for the settlement of the pressing economic problems affecting many countries of the world.
83.	The call by the General Assembly to convert the Indian Ocean into a zone of peace free from the rivalry and military presence of the great Powers is an authentic expression of the interest of the peoples of the region in security, prosperity and stability.
84.	My country, which has consistently rejected the idea of any foreign military presence in the area of the Indian Ocean and the Red Sea, whatever its source or form, fully supports the General Assembly resolution and looks forward to participating in a successful Conference on the Indian Ocean in Sri Lanka next year. We consider the preparations by the great Powers to participate in the proceedings of the Conference to be a positive indication that augurs well.
85.	My country, which firmly believes in regional co-operation among neighbouring countries and has always called for continuous dialogue and understanding between the nations and peoples and for settling differences by peaceful means, is greatly concerned about the maintenance of security and stability in the Horn of Africa. It calls for the settlement of the problems among the States of the area through negotiation and dialogue so that they may apply themselves to dealing with questions of development, prevent any foreign intervention in their affairs and avoid being dragged into the conflict between the great Powers.
86.	The Iraqi-Iranian war is entering its fourth year. This is a source of both worry and sorrow, especially after the efforts that have been made at mediation. We cannot fail to repeat our appeal for the immediate ending of this ill-fated war and a response by the neighbours and brothers in religion in Iran, to all the efforts made for reconciliation and a just settlement that safeguards the legitimate rights of the two parties to the conflict. 

87.	We shall welcome all peace initiatives in response to the mediation efforts and we call on all States, especially those with influence, to continue these serious efforts in order to end this war, which is not in the interest of any of the parties to the conflict either now or in the long run.
88.	We also regret that a solution has not yet been found for the question of Afghanistan. We feel that it is right for the Afghan people to have the opportunity to determine its own destiny and to choose the form of regime it will have according to its own will and in a manner acceptable to it without any outside pressure. As a first stage, all forms of intervention in the internal affairs of Afghanistan should cease, and the refugees should return to their homeland.
89.	As regards the Korean question, my country supports the continuance of serious dialogue between the Governments of North and South Korea for the reunification of Korea on a sound democratic basis, free from outside intervention.
90.	The development of the situation in Cyprus deepens our conviction concerning the need to work for a solution agreed upon by the two communities as a prelude to the reunification of the island in a manner that ensures for all equality of rights and duties, in accordance with the relevant United Nations resolutions.
91.	Furthermore, the present developments in Central America affect not only the security and prosperity of the peoples of the Americas, but international peace and security as well. The Yemen Arab Republic views with concern what is taking place in that area. It believes that it is necessary to respect the sovereignty and independence of States of the d ea, not to interfere in their internal affairs and to give the peoples the opportunity to forge their own future in accordance with their will and ambitions, free from any foreign pressures or tutelage.
92.	Man's achievements in this century in the efforts to eliminate all forms of colonialism and racism constitute a bright chapter in modern history, marred only by the continuing racist colonialism and foreign occupation in Namibia and Palestine. The alliance between the two racist Governments of Pretoria and Tel Aviv is clearly aimed at uniting their efforts to suppress the national liberation movements in Palestine and Namibia and to stifle the ambitions and aspirations of the peoples of the two countries and their right to freedom, independence and self-determination.
93.	We also view with profound concern the increasing co-operation between the racist regimes of Pretoria and Tel Aviv in the manufacture of weapons, especially nuclear weapons, since this constitutes provocation and a threat to the stability and security of the Arab and African States. We call on the countries that provide those two regimes with the material and the potential for the manufacture of nuclear weapons to stop their dealings with those regimes, and at the same time we call on the Arab and African States to increase their vigilance and their co-operation and to close their ranks in order to frustrate the aggressive designs of the two racist regimes.
94.	Our people, which is proud of its long-standing struggle and its rejection of all forms of foreign domination, oppression, and tutelage, has firmly and unconditionally supported the legitimate struggle of the people of Namibia for freedom and independence, under the leadership of SWAPO.
95.	There is no other way to stamp out the racist occupation of Namibia except by imposing effective sanctions against the Government of Pretoria in order to compel it to implement Security Council resolution 433 (1978), which constitutes the best framework for a settlement of the problem of Namibia. The prevarications of the Government of South Africa over withdrawing from Namibia in accordance with Security Council resolutions render the Western countries dealing with Pretoria especially accountable for not bringing effective pressure to bear on the Government of South Africa to compel it to end its illegal occupation of the Territory of Namibia.
96.	Proud of being free from the polarization and rivalry between the big Powers, my country is committed to and adheres to the policy of the Movement of Non- Aligned Countries and its principles and objectives. The success of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held from 7 to 12 March 1983 at New Delhi and in which my country was privileged to participate, has made a tangible contribution to consolidating the unity and solidarity of its members and co-ordinating their efforts to reduce international tension, protect the rights of peoples to sovereignty and national independence and to establish a new just and equitable system of international economic relations. The Non-Aligned Movement has proved to be one of the corner-stones of international stability and security.
97.	Economically the international situation is no better than it is politically, with steady deterioration. The present crisis afflicting the world economy is not a cyclical phenomenon but the result of structural maladjustments underlying all aspects of the international economic system. The continuation of this situation will lead to more economic deterioration and directly affect the question of peace and stability in our interdependent world.
98.	Our main goal should be the acceleration of the development of the developing countries, giving special attention to the least developed among them. The adoption by the General Assembly of the International Development Strategy for the Third United Nations Development Decade has been of some help in improving the course of international economic co-operation and accelerating the development of the developing countries in the context of the international community's search for a new international economic order. However, the setbacks in international economic co-operation and the frustrating results with respect to the global negotiations are not a source of satisfaction.
99.	We believe that the problems of development and economic co-operation require urgent action and the crystallization of a strong political will that can help to achieve effective progress that takes account of all sides and can produce abundantly prosperity and well-being for everyone. The position of certain countries—foremost among them the developed countries—and their failure to participate seriously in solving the world economic crisis, as well as their espousal of such short-sighted economic policies towards the developing countries as the reduction of official development assistance, the imposition of tariff and non-tariff barriers on the products of the developing countries and the raising of obstacles to the transfer of technology, coupled with the phenomena of inflation, fluctuating exchange rates and higher interest rates, have all helped to deepen the world economic crisis and aggravate its serious effects on the developing countries and their development plans.
100.	The discouraging picture of our world today is a source of justified pessimism for many. The problems 
caused by the deterioration of the international economic crisis and the worsening economic situation of many developing countries are multiplying, with a resulting heightening of tension in international relations.
101.	The results of the sixth session of the United Nations Conference on Trade and Development, held from 6 June to 2 July 1983 at Belgrade, are not adequate for the serious situation in the developing countries, which are suffering from lower growth rates, increasing foreign debts, a reduction in their terms of trade with developed countries and the record decline of earnings from their exports, which consist mainly of primary commodities. Although the results of the UNCTAD session did not measure up to the requirements of the international economy and the aspirations of the developing countries, in particular the least developed countries, the resolutions adopted at the session, and a serious commitment to implement them, could constitute important steps towards beginning to solve the problems of the developing countries and enabling them to take measures to achieve their economic and social development. The commitment of most developed countries to freeze protectionist measures and gradually reduce restrictions on imports from the developing countries will perhaps enable the latter to increase their participation in international production and trade. The consensus reached on a number of questions before the sixth session could also represent a useful step and an encouraging indicator for the continuation of dialogue.
102.	In this respect we wish to recall the decisions of the United Nations Conference on the Least Developed Countries/ which were reaffirmed at Belgrade. In these decisions most developed countries undertook to raise the level of their official development assistance to 0.7 per cent and made a commitment to allocate 15 per cent of their official development assistance to the least developed countries and to double that figure by 1985.
103.	My country, the Yemen Arab Republic, which at this time is celebrating the twenty-first anniversary of the glorious September revolution, is now passing through a shining period of its history when democratic practices have become part of the daily life of everyone at all levels, through the People's General Congress and in pursuance of the spirit and the letter of the national charter, the intellectual inspiration for the march of our people towards reconstruction, progress and unity.
104.	What is significant is that all the genuine national forces have taken part in drafting the charter in a democratic atmosphere unprecedented in our country. This would not have happened without the determination of the political leadership, led by Colonel Ali Abdullah Saleh, President of the Republic and Commander-in- Chief of the Armed Forces and Secretary-General of the People's General Congress, who embodied the true spirit of democracy and of the national charter when he stood before the representatives of the people and proclaimed that, in keeping with the provisions of the constitution, he would not stand for re-election for a second term at the end  of his first term of office. This deepened the great esteem of the people for him and their insistence on re-electing him to guide the march towards the next stage.
105.	We consider that the broadening of the base of democratic participation and the adoption of the national charter, as well as the political programme of action, are the most important accomplishments of the past few years in our internal policy. In the economic Held, the attainment of the first five-year plan, and later the second five- year-plan, is a successful achievement in which we take pride and which is clearly reflected in the improved standard of living of our people.
106.	In the same measure that our political leadership is interested in achieving more in the field of comprehensive development, it spares no effort, in co-operation with the political leadership in the southern part of the nation, to overcome the fragmentation and division left by British imperialism in the south and by the Imamate rule in the north, a matter which provides more propitious opportunities and greater and better potential for a united and prosperous Yemen to secure permanently security and stability in the area. The meetings of the Yemeni Council, under the chairmanship of the two leaders of the nation, held at the capital city of San'a in the middle of September, give a fresh and strong impetus for accomplishing the Yemeni unity which is the first goal of our people.
107.	The foreign policy of our country proceeds from our understanding completely the unity of aim and destiny of the Arab nation. Therefore it makes painstaking and concerted efforts for the unity of the Arab ranks with a view to uniting potentials and abilities for the service of our common goals, with a genuine desire for non-intervention in the internal affairs of others and separating itself from blocs and axes whose effects are detrimental.
108.	Moreover, the bonds of faith and the Islamic heritage that link us to the other Islamic countries impel us to contribute effectively to reinforcing collective action through our membership in the Organization of the Islamic Conference in such a way as to serve our common goals in fruitful co-operation in all fields and to defend things sacred to Islam and to participate in building the edifice of contemporary human civilization.
109.	Our foreign policy is based on clear and principled foundations reflected by our constant position concerning various international issues. This is also embodied in our growing bilateral relations with friendly fraternal countries. Because of our commitment to the principle of non-alignment, our country has pursued an open-door policy with any country regardless of the social or economic philosophy of the regime of that country and on the basis of non-intervention and mutual respect.
110.	We are truly proud of the widening of the circle of our friends and the good fruits that we picked through the relations of friendship, understanding and co-operation.
116. My country was afflicted, as the Assembly knows, with an enormous earthquake in December of last year, which led to the destruction of many towns and villages and economic facilities. More than 300,000 people are living in tents. But because of the will of our people and the co-operation of our brothers and friends, we were able to rescue and find refuge, albeit temporary, for those people who were victims of the earthquake, and we have started reconstruction of the affected areas and to renew their economy.
111.	However, this will require enormous expenditures that go beyond our own abilities. But we are sure that we will be able to reconstruct because of the resolve of our people and the co-operation of brothers and friends, despite the fact that directing a great part of our limited financial resources for this purpose will affect our development plan.
112.	On this occasion we offer our profound thanks to the United Nations for its efforts, through many of the specialized agencies, in the relief operations after the earthquake catastrophe. We also offer special thanks and gratitude to all the friendly and fraternal countries and organizations that gave us a helping hand during the first 
phase of our continual efforts to overcome the effects of that disaster.
113.	I have the great honour, in conclusion, to convey the greetings of the Yemen Arab Republic, both its leadership and people, to all the countries of the world which love peace and which are participating in this session, so that understanding, justice and peace may prevail for the happiness and good of mankind.










